 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   George Jones,                                   No. CV-18-02303-PHX-JAS (EJM)
10                  Petitioner,                      ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          Pending before the Court is a Report and Recommendation issued by Magistrate
16   Judge Eric J. Markovich.        In the Report and Recommendation, Magistrate Judge

17   Markovich recommends granting Petitioner’s Motion for Reconsideration (Doc. 20) and
18   granting a stay in this matter pending the Arizona Court of Appeals case number CA-CR-

19   19-0054-PRPC. A review of the record reflects that the parties have not filed any

20   objections to the Report and Recommendation and the time to file objections has expired.
21   As such, the Court will not consider any objections or new evidence.1
22          Accordingly, IT IS HEREBY ORDERED as follows:

23   (1)    Magistrate Judge Markovich’s Report and Recommendation (Doc. 21) is accepted

24   and adopted.

25   (2)    Petitioner’s Motion for Extension of Time (Doc. 22) is denied as moot.

26
     1
      The Court reviews de novo the objected-to portions of the Report and Recommendation.
27   28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The Court reviews for clear error the
     unobjected-to portions of the Report and Recommendation. See Johnson v. Zema
28   Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999); see also Conley v. Crabtree,
     14 F. Supp. 2d 1203, 1204 (D. Or. 1998).
 1   (3)    This matter is stayed pending the Arizona Court of Appeals case number CA-CR-
 2   19-0054-PRPC. Petitioner shall file a notice with this Court within 30 days of the
 3   Arizona Court of Appeals decision being issued. Failure to do so may result in a
 4   dismissal of this matter.
 5   (4)    Respondents shall file an amended answer within 40 days of the final disposition
 6   of the state court proceedings. Respondents shall file copies of the state court documents
 7   referenced in the Report and Recommendation.
 8          Dated this 17th day of September, 2019.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
